

115 HR 3047 IH: To correct the boundaries of John H. Chafee Coastal Barrier Resources System Units P21, P21P, P22 in Florida.
U.S. House of Representatives
2017-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3047IN THE HOUSE OF REPRESENTATIVESJune 23, 2017Mr. Thomas J. Rooney of Florida introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo correct the boundaries of John H. Chafee Coastal Barrier Resources System Units P21, P21P, P22 in Florida. 
1.Replacement of John H. Chafee Coastal Barrier Resources System maps 
(a)In generalThe maps included in the set of maps entitled Coastal Barrier Resources System referred to in section 4(a) of the Coastal Barrier Resources Act (16 U.S.C. 3503(a)) and relating to Units P21, P21P, P22 in Florida are hereby replaced by other maps relating to the same units entitled, respectively— (1)Bocilla Island Unit P21/P21P, dated March 18, 2016; and
(2)Casey Key Unit P22, dated March 18, 2016. (b)AvailabilityThe Secretary of the Interior shall keep the replacement maps referred to in subsection (a) on file and available for inspection in accordance with section 4(b) of the Coastal Barrier Resources Act (16 U.S.C. 3503(b)). 
